USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
ORVILLE HALL and PHILLIP PRICE, DOC #:
collectively professionally known as “THE DATE FILED: 6/24/2021 __
SHOWBOYS”,

Plaintiffs,

-against-
21 Civ. 2043 (AT)
PROTOONS INC.,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed the parties’ pre-motion letters dated June 15 and 22, 2021, ECF Nos.
21-22. Accordingly,

Defendant’s request for leave to file a motion to dismiss is GRANTED;
Defendant’s request to stay the action pending its clearance efforts is DENIED;
By July 29, 2021, Defendant shall file its motion to dismiss;

By August 19, 2021, Plaintiffs shall file their opposition papers;

By September 2, 2021, Defendant shall file its reply, if any.

WPWNE

SO ORDERED.

Dated: June 24, 2021
New York, New York

ANALISA TORRES
United States District Judge
